DISMISS; Opinion Filed August 19, 2013.




                                                      In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                             No. 05-13-00819-CV

                                     LOWELL MERRITT, Appellant
                                               V.
                                       ROBERT DAVIS, Appellee

                           On Appeal from the 380th Judicial District Court
                                        Collin County, Texas
                               Trial Court Cause No. 380-01630-2013

                                   MEMORANDUM OPINION
                                  Before Justices Lang, Myers, and Evans
                                         Opinion by Justice Evans

         This is an attempted appeal from the trial court’s order dismissing Lowell Merritt’s “bill

of review.” The trial court’s order reflects Merritt, who has been declared a vexatious litigant and

is subject to a pre-filing order under section 11.101 of the Texas Civil Practice and Remedies

Code,1 failed to obtain an order from the local administrative judge permitting him to proceed

with his litigation. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 11.101, 11.103 (West Supp.

2012). By letter dated July 18, 2013, the Collin County District Clerk informed us that the local

administrative judge had also denied the filing of Merritt’s appeal. See id. § 11.103. Because a

    1
      See http://www.txcourts.gov/oca/Vexatious_Litigants.pdf (listing vexatious litigants subject to prefiling orders
under section 11.101 of the Texas Civil Practice and Remedies Code). We take judicial notice of this list. See
Douglas v. Am. Title Co., 196 S.W.3d 876, 878 n.2 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (taking judicial
notice of Harris County record of vexatious litigants).
vexatious litigant may not file an appeal without an order from the local administrative judge

permitting the filing, we directed Merritt to file a letter brief demonstrating grounds for

continuing the appeal. See id. Merritt responded, but his response fails to show the appeal may

proceed. Accordingly, we dismiss the appeal. See id.




130819F.P05

                                                 /David Evans/
                                                 DAVID EVANS
                                                 JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

LOWELL MERRITT, Appellant                         On Appeal from the 380th Judicial District
                                                  Court, Collin County, Texas
No. 05-13-00819-CV        V.                      Trial Court Cause No. 380-01630-2013.
                                                  Opinion delivered by Justice Evans.
ROBERT DAVIS, Appellee                            Justices Lang and Myers participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellee Robert Davis recover his costs, if any, of this appeal from
appellant Lowell Merritt.


Judgment entered this 19th day of August, 2013.




                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE